UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15 Cr. 445 (PAE)
                       -v-
                                                                        ORDER
 WILLIAM KNOX,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the Government’s April 6, 2020 letter and the sworn declaration

of an officer of the Bureau of Prisons (“BOP”) attached thereto. Dkt. 1079. The Court directs

defense counsel to respond by Wednesday, April 8, 2020, at 5 p.m.


       SO ORDERED.

                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: April 6, 2020
       New York, New York
